0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 8/3/2022, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 8/3/2022, has been entered.  The claim amendments overcome the 112(b) rejection of claim 5.

Claim Status
Claims 1-20 are pending with claims 1-5 being examined and claims 6-20 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the staining patch comes into contact with a reaction region in which the blood is placed and delivers a part of the contained staining reagent to the reaction region” in lines 6-8.  It is unclear if the reaction region is an independent space/area from the staining patch or a part of the staining patch.  Examiner notes the preamble recites “A staining patch comprising”, thus it is unclear how the reaction region is coming into contact with the staining patch if it is a part of the staining patch.
Claims 2-5 are rejected by virtue of dependency on claim 1. 
Claim 1 recites the limitation "the blood" in line 7.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ashtamker et al (WO 2007138568 A2; hereinafter “Ashtamker”) in view of Kuhn et al (US 5385846 A; hereinafter “Kuhn”) in view of Thomson et al (US 20140349382 A1; hereinafter “Thomson”; already of record).   
Regarding claim 1, Ashtamker teaches a staining patch (Ashtamker; Abstract; device includes an open mesh) comprising: 
a mesh structural body (Ashtamker; pp 10, line 4; Fig. 1, 2, 3; open mesh 4) provided in a mesh structure forming micro-cavities (Ashtamker; pp 10, lines 18-27; open mesh may have mesh opneings of 1-5000microns); and 
wherein the staining patch comes into contact with a reaction region (Ashtamker; pp 11, line 23; the open mesh 4 may be applied to the slide plate 2; examiner notes that the what the staining patch is used for is a matter of functional language and reaction region is not part of the staining patch, thus the examiner interprets the reaction region as the slide plate because the slide plate receives the sample),
wherein the staining patch is separated from the reaction region (Ashtamker; pp 4, line 29; coverslip 3 is attached to the open mesh 4; examiner notes that the what the staining patch is used for is a matter of functional language and reaction region is not part of the staining patch. examiner notes that the coverslip is applied to the slide plate, thus not being bounded and may be removed). 
Ashtamker does not teach a reagent contained within the cavities of the mesh structural body,  delivers a part of the contained reagent to the reaction region, after delivery of part of the reagent contained therein. 
However, Kuhn teaches an analogous art of a biosensor (Kuhn; Abstract) comprising a staining reagent contained within the micro-cavities of the mesh structural body (Kuhn; col 3, line 34; Polyester mesh 9 is impregnated with the reagent).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the micro-cavities of Ashtamker to be contain reagents as taught by Kuhn, because Kuhn teaches that blood sample is delivered through the mesh thereby forming a reagent and blood mixture (Kuhn; col 4 lines 5-7).  Ashtamker teaches that the blood is placed and delivers a part of the contained staining reagent to the reaction region and is removed from the reaction region after delivery of a part of the staining reagent contained therein (Ashtamker; pp 11, lines 30-31) in combination with Kuhn because Kuhn teaches that the blood sample is mixed with the reagent. 
Modified Ashtamker does not teach a staining reagent and wherein the staining reagent stains a staining target present in the blood.
However, Thomson teaches an analogous art of a staining patch (Thomson; Abstract; para [292]; Fig. 1a, 1b; assay cassette A) comprising: a staining reagent (Thomson; para [47, 228, 240, 242, 247, 250, 270]; histological stain dithizone is an example of a suitable intracellular insulin indicator reagent; examiner notes that the cells are optionally stem cells which is well known to be found in blood, heart, or bone marrow).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the reagent of modified Ashtamker to be a staining reagent as taught by Thomson, because Thomson teaches that the stains may improve sensitivity and discriminating power of the assay (Thomson; para [240]).  Examiner notes that the limitation of the staining target is a matter of functional language and does not add any further structure to the staining reagent beyond a capability. 
Note: The instant claims contain a large amount of functional language (ex: "staining patch comes into contact... "; “staining patch is separated from…”; “staining reagent stains…”). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, modified Ashtamker teaches the staining patch of claim 1 (the staining patch of modified Ashtamker is modified to comprise the staining reagent as taught by Thomson), wherein the staining reagent comprises at least one of an acidic staining reagent, a basic staining reagent, and a neutral staining reagent (Thomson; para [242]; histological stain dithizone).
Regarding claim 3, modified Ashtamker teaches the staining patch of claim 1 (the staining patch of modified Ashtamker is modified to comprise the staining reagent as taught by Thomson), wherein the staining reagent comprises a fluorescent staining reagent configured to allow the staining target to develop fluorescent color (Thomson; para [232, 233, 416]; combination of `live cell` and `dead cell` fluorescent dyes may be used to reveal the viability of a biological sample).
Regarding claim 4, modified Ashtamker teaches the staining patch of claim 1 (the staining reagent of modified Ashtamker is modified to stain staining targets in the blood as taught by Thomson discussed above in claim 1), wherein:
the staining target includes at least one of blood cells, bacteria, and parasites present in the blood (Thomson; para [47, 228, 240, 242, 247, 250, 270]; histological stain dithizone is an example of a suitable intracellular insulin indicator reagent); and 
the staining reagent stains at least one of a cytoplasm, a nucleus, and a granule of the staining target (Thomson; para [232, 233, 416]; combination of `live cell` and `dead cell` fluorescent dyes may be used to reveal the viability of a biological sample).  Examiner notes that the limitation of the staining target is a matter of functional language and does not add any further structure to the staining reagent beyond a capability.  The examiner notes the dye is capable of staining the nucleus or cytoplasm because the dye reveals the sample. 
Regarding claim 5, modified Ashtamker teaches the staining patch of claim 1 (the staining patch of modified Ashtamker is modified to comprise the staining reagent as taught by Thomson), wherein: 
the staining reagent includes a first staining reagent that stains a first staining target of the staining targets (Thomson; para [227]; MTT stains the devitalized islets in the negative control faintly brown-yellow) and a second staining reagent stains a second staining target of the staining targets (Thomson; para [242]; The pink coloured zinc chelating reagent dithizone therefore stains insulin-rich islets pink). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ashtamker in view of Kuhn in view of Thomson, and in further view of Oka et al (US 20140004527 A1; hereinafter “Oka”; already of record). 
Regarding claim 4, modified Ashtamker teaches the staining patch of claim 1 (the staining reagent of modified Ashtamker is modified to stain staining targets in the blood as taught by Thomson discussed above in claim 1), with the staining target. 
Modified Ashtamker does not teach the staining target includes at least one of blood cells, bacteria, and parasites present in the blood and the staining reagent stains at least one of a cytoplasm, a nucleus, and a granule of the staining target.
However, Oka teaches an analogous art of a diagnosis kit for staining (Oka; Abstract) wherein the staining target includes at least one of blood cells, bacteria, and parasites present in the blood (Oka; para [61]; This stain solution causes nuclei of the infected red blood cells to generate yellow fluorescence) and the staining reagent stains at least one of a cytoplasm, a nucleus, and a granule of the staining target (Oka; para [61]; This stain solution causes nuclei of the infected red blood cells to generate yellow fluorescence).  It would have been obvious to one of ordinary skill in the art to have modified the staining target of modified Ashtamker to include at least one of blood cells as taught by Oka, because Oka teaches the stain detects infected red blood cells (Oka; para [61, 62]).  Further, it would have been obvious to one of ordinary skill in the art to have modified the staining reagent of modified Ashtamker to stain at least one of a nucleus as taught by Oka, because Oka teaches the stain reagent does not stain normal blood cells because they do not have nucleus (Oka; para [212]).  

Response to Arguments
	Applicant’s arguments filed, 8/3/2022, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798